 

Case: 4:21-cr-O0066-MPM-JMV Doc #: 14 Filed: 06/29/21 1 of 1 PagelD #: 23

AO 442 (Rev. LI/ 1) Arrest Warrant

 

 

nm”

ot s oe UNITED STATES DISTRICT COURT) :») 9 95 py ios 39

ee
ys ser for the
: ss Ze : : Bic chines : re ey) or
er Northern District of Mississippi ReUel V i fh
ce
United States of America u =
. ' AZ -0&2G -04%0%-J
) Case No. 4:21CRO66
MELVIN HILSON
)
)

 

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) MELVIN HILSON i
who is accused of an offense or violation based on the following document fi led with the court:

 

Indictment O Superseding Indictment Information © Superseding Information © Complaint
O Probation Violation Petition O Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

DEPRIVE CIVIL RIGHTS

Date: 06/25/2021 Gy. Deputy Clerk _

)) Issuing officer's signature

City and state: Oxford, Mississippi David Crews, Clerk

Printed name and title

g : én (date) 6 / DP/dy

 

 

Return

This warrant was received on (date) O/2 $/ 2 4 , and the

at (city and state) arch mon, ms

Date: b) 23) o-\

 

  
 

 

 

iy
(7 A*esting officer’s signature

Printed name and title

 

 

 
